Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters.

Objections to the Specification
The broken line description is objectionable because it inaccurately describes the meaning of the broken lines shown in the drawings. Specifically, Applicant has described the broken line as representing environmental purposes only. However, it appears the broken lines represent also represent portions of the article. While environmental subject matter is descriptive of subject matter beyond the article embodying the design, portions are descriptive of actual parts of the article of manufacture. Therefore, so that the broken lines are clearly described, the broken line description must be replaced with the following (MPEP § 1503.02, (III)):
--The broken lines showing cans illustrate environmental structure. All other broken lines represent portions of the carrier. The broken lines form no part of the claimed design. --

The claim is objectionable because it is not in proper form. Specifically, the claim statement does not include I or We. Therefore, in accordance with 37 CFR 1.153(a), the claim is improper and must be amended to read:
-- I CLAIM:
The ornamental design for a carrier, as shown and described. --

Conclusion	
The claimed design is patentable over the references cited.	

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Contact Information	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Teddy Falloway whose telephone number is (571)270-0207. The Examiner can normally be reached Monday to Friday, 9:00 am - 3:00 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chris Mclean, can be reached on (571)270-1996.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/W. A. Teddy Falloway/Primary Examiner, Art Unit 2921